Citation Nr: 0903469	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  04-24 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
a left leg ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from July 1943 to December 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
That decision increased the rating for the veteran's left leg 
ulcer to 10 percent retroactively effective from March 11, 
2003 (date of claim).  He wants an even higher rating.  AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993) (a veteran is presumed to 
be seeking the highest possible rating unless he expressly 
indicates otherwise).

In November 2008, as support for his claim, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - also commonly 
referred to as a "Travel Board" hearing.

The Board has advanced this case on docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2007).


FINDINGS OF FACT

1.  The veteran's left leg ulcer is manifested by gross 
swelling and edema in this extremity.  There is an 8 by 6 cm 
hyperpigmented, depressed lesion with marked tenderness to 
palpation.  The scar is not ulcerated, adherent to the 
underlying tissue, or malnourished.  There are several 
scattered, hypopigmented, nontender, 
non-adherent, non-depressed, well-nourished, nonulcerated 
scars across the lateral aspect of this extremity - each 
about the size of a dime.  The scar on the medial aspect of 
this extremity is moderately disfiguring.  There is 
occasional cellulitis and some associated muscle loss in the 
medial aspect of the lower left leg.

2.  There is no evidence of constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the left leg ulcer.  38 U.S.C.A. §§ 1155, 5107 
(West 2007); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 
7801, 7804, 7806 (in effect as of August 30, 2002).

2.  The criteria are met, however, for a separate 10 percent 
rating for the associated muscle loss (injury).  38 U.S.C.A. 
§§ 1155, 5107 (West 2007); 38 C.F.R. §§ 4.40, 4.45, 4.55, 
4.56, 4.73, Diagnostic Code 5311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in April 2003, August 2004 and June 2008:  
(1) informed the veteran of the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informed him of the information and evidence that VA would 
obtain and assist him in obtaining; and (3) informed him of 
the information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  



That most recent June 2008 letter also complied with the 
Court's decision in Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  According to the holding in Vasquez, section 5103(a) 
requires, at a minimum, that VA notify the veteran that to 
substantiate his claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life.  Further, if the 
Diagnostic Code under which his disability is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by him demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide him at least general notice of 
that requirement.

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation -- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43.



VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Although the initial April 2003 and August 2004 VCAA letters 
concerned the requirements for establishing entitlement to a 
higher disability rating for the service-connected left leg 
ulcer, a more recent March 2006 letter also addressed the 
downstream effective date element of the claim, as required 
by Dingess.  So the veteran has received VCAA notice even 
concerning this downstream issue.  Moreover, since providing 
the additional VCAA notice in March 2006, the RO has gone 
back and readjudicated the veteran's claim for a higher 
rating in the April 2007 supplemental statement of the case 
(SSOC).  This is important to point out because the Federal 
Circuit Court recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

So even if arguably there is any deficiency in the notice to 
the veteran or the timing of the notice, it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He is represented in his 
appeal by an accredited veteran's service organization, The 
American Legion, which presumably is knowledgeable of the 
pertinent VA statutes, regulations, and case law for 
obtaining a higher disability rating.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained 
all pertinent medical records the veteran and his 
representative identified.  In addition, VA furnished the 
veteran compensation examinations to determine the severity 
of his left leg ulcer condition, the determinative issue.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, 
the Board finds that no further assistance is needed to meet 
the requirements of the VCAA or Court.

II.  Statutes, Regulations, and Case law Governing Claims for 
Increased Ratings

VA evaluates disabilities by applying a schedule of ratings 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but VA will 
assign the higher of two evaluations if the disability more 
closely approximates the criteria for that rating.  
Otherwise, VA assigns the lower rating.  38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

Where, as here, the veteran is appealing the rating for a 
disability that was service-connected many years ago, as 
opposed to timely contesting the rating initially assigned 
following the grant of service connection, the present level 
of disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the Court recently held 
that VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased-rating claim has been 
pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
That is to say, the Board must consider whether there have 
been times when the disability has been more severe than at 
others.  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from the 
time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart, supra.  
See also 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

III.  Whether the Veteran is Entitled to a Rating Higher than 
10 Percent for his Left Leg Ulcer

The veteran claims that his left leg ulcer is more severe 
than presently rated and, therefore, warrants a higher 
evaluation.  While the Board finds that the preponderance of 
the evidence is against assigning a rating higher than 10 
percent for his left leg ulcer, there is residual muscle loss 
in this extremity warranting a separate 10 percent rating to 
compensate him for that.

VA rated the veteran's left leg ulcer on the basis of the 
resulting scar under the provisions of DC 7804.  DC 7804 
provides a maximum 10 percent rating for a superficial scar 
that is painful on examination.  See 38 C.F.R. § 4.118, DC 
7804.

Since the May 2003 VA examiner noted "occasional 
cellulitis" as part and parcel of the left leg ulcer, the RO 
also considered the provisions for dermatitis or eczema under 
DC 7806.  The veteran filed his claim in March 2003, so after 
the August 30, 2002, revisions in the schedular rating 
criteria for evaluating skin disorders.  See 67 Fed. Reg. 
49,596 (2002) (codified at 38 C.F.R. § 4.118).  Hence, only 
these new criteria apply to his claim.  Under the revised 
version of DC 7806 pertaining to dermatitis or eczema, where 
less than 5 percent of the entire body or exposed body areas 
are affected, and no more than topical therapy is required 
during the past 12-month period, a 0 percent (i.e., 
noncompensable) rating is assigned.  In order for a 10 
percent rating to be assigned, the evidence must show that at 
least 5 percent, but less than 20 percent, of the entire body 
or the exposed areas are affected, or the evidence must show 
that intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  Where 20 to 40 percent of the entire body or exposed 
areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
rating is assigned.  Where more than 40 percent of the entire 
body or exposed areas are affected or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 
12-month period, a 60 percent rating is warranted.  38 C.F.R. 
§ 4.118, DC 7806 (2008).



38 C.F.R. § 4.73, Diagnostic Code 5311, is used to evaluate 
injury to Muscle Group XI.  The function of these muscles is:  
propulsion, plantar flexion of the foot (1); stabilization of 
the arch (2, 3); flexion of the toes (4, 5); flexion of the 
knee (6).  The muscles involved are the posterior and lateral 
crural muscles, and muscles of the calf, which include the 
(1) triceps surae (gastrocnemius and soleus), (2) tibialis 
posterior, (3) peroneus longus, (4) peroneus brevis, (5) 
flexor hallucis longus, (6) flexor digitorum longus, (7) 
popliteus, and (8) plantaris.

Under Diagnostic Code 5311, slight injury to this muscle 
group warrants a noncompensable (zero percent) rating.  A 
moderate injury to this muscle group warrants a 10 percent 
rating, while a moderately severe injury warrants a 20 
percent rating, and a severe injury warrants a 30 percent 
rating.  See, too, 38 C.F.R. § 4.56 discussing the 
characteristics of muscle injuries that are slight, moderate, 
moderately severe, and severe.

VA furnished a compensation examination in May 2003 to 
determine the nature and severity of the veteran's left leg 
ulcer.  During the examination, he indicated that he had 
injured his left leg on a ship during his service in the 
Navy.  He complained of pain from lesions on his left lower 
leg, which limited his ability to stand and walk for long 
periods of time.  The examiner observed the veteran's ability 
to stand and walk also was compromised by his severe pes 
planus and severe hallux valgus in his left leg and foot.  
Objective findings indicated he ambulated quite slowly with a 
shuffling, somewhat wide-based gait.  He had a 5 by 4.5 cm 
hyperpigmented scar over the left lower leg just above his 
ankle.  There was a significantly hyperpigmented ring 
surrounding a hypopigmented granulomatous center, which was 
somewhat lichenified.  In addition, there was 1 by 1 cm, 
slightly depressed, hyperpigmented scar on the anterolateral 
inferior leg.  This area was slightly tender, depressed and 
moderately adherent to the underlying tissue.  There was no 
evidence of discharge, drainage or adenopathy.  There was no 
evidence of any ulcers.  The first scar was moderately 
disfiguring and the second minimally so.  The scar on the 
left lower leg was well-nourished and not associated with any 
lichenification, ulcers or drainage.  The diagnosis was 
ulcer, left lower leg with intermittent cellulitis.

VA furnished another examination in May 2006 to assess the 
current severity of the veteran's left leg ulcer.  The 
examiner reviewed the pertinent medical and other history.  
During the examination, the veteran complained of constant 
lower left leg pain that limited his ambulation.  He wore 
orthopedic, custom-made, shoes to prevent his feet from 
swelling.  Objective findings indicated he used crutches for 
ambulation for a marked antalgic gait.  He could stand for 
only short periods of time.  He had marked hallux valgus in 
his left foot and gross swelling and edema of his left lower 
extremity.  He had an 8 by 6 cm hyperpigmented depressed 
lesion on the left medial lower leg.  There was marked 
tenderness with palpation.  He could only dorsiflex and 
plantar flex the ankle about 5 degrees before having diffuse 
pain.  There was no loss of underlying tissue.  The scar was 
not ulcerated.  It was well-nourished, depressed, tender and 
non-adherent.  He had little range of motion of his ankle due 
to hallux valgus and arthritis of the foot.  There were 
several hypopigmented, nontender, non-adherent, nondepressed, 
well-nourished scars across the lateral aspect of the left 
lower extremity - each about the size of a dime.  They were 
not ulcerated and minimally disfiguring.  The scar on the 
medial aspect of the left lower extremity was moderately 
disfiguring.  The diagnosis was status post left lower 
extremity contusion and ulcer.  In addition, this examiner 
noted the veteran had a flat left foot, subtalar joint 
arthritis, left lower extremity ulcer, venous stasis ulcer, 
and a right lower extremity ulcer requiring hospitalization 
in a CREC facility and years of treatment.

This examiner also determined there was additional muscle 
disability from loss of power, weakness, pain, and impairment 
of coordination, but he was unable to assess the extent of 
this muscle disability since the veteran had co-existent 
severe arthritis of the foot and loss of range of motion.  
Nevertheless, this examiner found there was some evidence of 
associated muscle loss in the medial aspect of the veteran's 
lower left leg.



Under DC 7804, a 10 percent rating is the maximum possible 
rating.  Thus, the Board must look to other diagnostic codes 
for the veteran to receive a higher rating.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) (indicating the Board must 
consider the potential application of various other 
provisions of the regulations governing VA benefits, 
irrespective of whether the veteran raised them, as well as 
the entire history of his disability in reaching its 
decision).

Under DC 7801 for scars other than on the head, face or neck 
that are deep or cause limitation of motion, a 10 percent 
rating is assigned if the affected area exceeds 6 sq. in. (39 
sq. cm.).  A 20 percent evaluation will be assigned if the 
area exceeds 12 sq. in. (77 sq. cm.).  If the area involved 
exceeds 72 sq. in. (465 sq. cm.), a 30 percent evaluation 
will be assigned.  A 40 percent rating is warranted if the 
area exceeds 144 sq. in. (929 sq. cm.).  Scars in widely 
separated areas, as on 2 or more extremities or on anterior 
and posterior surfaces of extremities or the trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  38 C.F.R. § 4.118 (2008).

As the VA examiners indicated, the veteran's scar was 5 by 
4.5 cm and 1 by 1 cm for a total of 24.5 sq. cm. in May 2003.  
The May 2006 examiner determined the veteran had an 8 by 6 cm 
scar and several very small scars for a total of about 
55 sq. cm.  Under DC 7801, using the larger area affected as 
determined by the May 2006 examination, the veteran's scar 
warrants at most a 10 percent rating.  In addition, there is 
no evidence that a physician has treated this condition with 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  Hence, this rating is not more 
favorable than his current rating under DC 7804.

With respect to DC 7806, the veteran's cellulitis affected 
the scar on his left leg, which, again, was 8 by 6 cm.  While 
this may affect at least 5 percent of his body or exposed 
areas, it does not affect 20 to 40 percent of his body or 
exposed areas to warrant a higher 20 percent rating.  Hence, 
he also is not entitled to a higher rating under DC 7806.



The May 2006 examiner could not assess the extent of 
limitation of motion and function in the veteran's left lower 
extremity that is due to his service-connected left leg ulcer 
because of his co-existing conditions of severe arthritis in 
his left foot, severe pes planus (flat foot), and severe 
hallux valgus.  So a higher rating under DCs 5262 (for 
impairment of the tibia and fibula), 5270 (ankylosis of the 
ankle), and 5271 (limitation of motion of the ankle) also is 
not possible.

Nevertheless, the Board sees the May 2006 examiner also found 
evidence of additional muscle disability associated with the 
left leg ulcer.  He indicated there was some loss of muscle 
in the medial aspect of the veteran' s lower left leg.  
As such, the Board finds that his service-connected left leg 
ulcer warrants a separate 10 percent rating for moderate 
impairment of a Group XI muscle.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (where the Court held that 
evaluations for distinct disabilities resulting from the same 
injury may be combined so long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition so as to violate VA's 
anti-pyramiding regulation, 38 C.F.R. § 4.14).

In sum, the veteran's left leg ulcer - specifically, the 
residual scar, affects an area exceeding 39 sq. cm. but not 
77 sq. cm., so it only warrants a 10 percent evaluation.  
This condition does not warrant a higher rating under DC 
7804, as this is the maximum rating under this provision.  
The condition also does not warrant a higher rating under DC 
7805 because his limitation of motion and function is partly 
the result of co-existing conditions that are not service 
connected.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
In addition, his scar does not affect 20 to 40 percent of his 
body, and a physician has not treated the condition with 
corticosteroids or other immunosuppressive drugs.  This being 
the case, there is simply no basis for assigning an 
evaluation higher than 10 percent under the applicable rating 
criteria.  However, the evidence does warrant a separate 10 
percent rating for the moderate impairment of Muscle Group 
XI.



The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating higher than 10 percent for his service-connected left 
leg ulcer.  And as the preponderance of the evidence is 
against his claim (except for supporting the separate 10 
percent rating for the muscle injury), the benefit-of-the-
doubt doctrine does not apply.  38 C.F.R. § 4.3.  And 
further, inasmuch as 10 percent represents the maximum level 
of disability for his left leg ulcer since one year prior to 
filing his claim for a higher rating, the rating may not be 
"staged" under Hart, either.

Extra-schedular Consideration

The veteran's service-connected left leg ulcer and the 
associated residuals do not warrant consideration for an 
extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  He has not shown this condition has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
schedular standards.  In this regard, according to his 
November 2008 Travel Board hearing testimony, and the report 
of his May 2006 VA examination, he has been hospitalized for 
ulcers on his right lower extremity but not his left.  Hence, 
his evaluation and treatment for his service-connected 
condition has been primarily - if not exclusively, as an 
outpatient, not inpatient.  Also according to the report of 
his May 2006 VA examination, he has not worked for many 
years.  And during his November 2008 Travel Board hearing, he 
indicated that he receives Social Security Administration 
(SSA) benefits, but he did not specify the reasons for his 
favorable SSA decision.  Moreover, as the VA examiners have 
pointed out, there are a number of other disabling 
conditions, indeed, several far more severe than the service-
connected disability at issue.  So it stands to reason that 
his receipt of SSA benefits is not predicated mostly, if at 
all, on the service-connected disability - especially since 
he did not make express or implicit mention of this in his 
hearing testimony or in any of the written statements that he 
and his representative have submitted during the pendency of 
his appeal.  See, e.g., Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991) (indicating the SSA's favorable 
determination, while probative evidence to be considered in 
the claim with VA, is not dispositive or altogether binding 
on VA since the agencies have different disability 
determination requirements).

In any event, while the veteran's service-connected 
disability certainly causes some occupational impairment, his 
VA treatment records show his disabling conditions are more 
likely his hypertension, hyperlipidemia, coronary heart 
disease, and pulmonary venous distention.  Although his 
service-connected disability would cause some interference 
with his employment, if he was employed, it would not cause 
the required marked interference, meaning above and beyond 
that contemplated by his assigned ratings (10 percent for his 
left leg ulcer and a now separate 10 percent rating for the 
associated muscle injury).  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).  Nor is there probative evidence indicating the 
severity of the service-connected disability otherwise 
renders impractical the application of the regular rating 
schedule standards.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim for a rating higher than 10 percent for the left 
leg ulcer is denied.

However, a separate 10 percent rating is granted for the 
associated moderate muscle loss (injury).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


